Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No.066207 16 filed on 2/19/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 2/19/2021 is acknowledged.
Claim 12 has been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matti et al. (“Observation of quantum-limited heat conduction over macroscopic distance”) in view of Geerlings, K. et al. (“Demonstrating a Driven Reset Protocol of a Superconducting Qubit”).
Regarding Independent claim 1, Matti et al. teach a circuit assembly (Figs. 1, 4 & 6) for cooling a quantum electric device (Page 3, last paragraph continuing on page 4) through photon-assisted single-electron tunneling from a normal-metal to a superconductor (Fig.1, pages 5-6), 
the circuit assembly comprising a quantum electric device to be cooled, wherein the circuit assembly further comprises: 
at least one normal-metal-insulator-superconductor (NIS) tunnel junction (Fig.1, pages 5-6) electrically connected to the quantum electric device (Page 1, right column, the two junctions used for cooling are in a SINIS-like configuration, and it would be an obvious design option to place the qubit to be cooled between the junctions), 
at least one superconductive lead (Fig. 1, page 2 left column, and page 5 right column) electrically connected to the at least one normal- metal-insulator-superconductor (NIS) tunnel junction for supplying a drive voltage VQCR for said at least one normal-metal-insulator-superconductor (NIS) tunnel junction (Page 1, right column, the two junctions used for cooling are in a SINIS-like configuration, and it would be an obvious design option to place the qubit to be cooled between the junctions), 
Matti et al. do not explicitly disclose wherein the energy difference hωo/(27) between two energy states of the quantum electric device is in the range of h(0.3-300 GHz), where h is the Planck constant; and wherein the effective capacitance C of the quantum electric device is given by C = 7L / (p RK co), wherein RK is the von Klitzing 
In view of Matti et al., the technical effect of said features is that they allow effective cooling and thus appropriate reset time of a qubit without destroying its coherence and causing excess ohmic heating in the normal-metal part of the tunnel junction (cf. page 17: lines 6-30 of the description). The objective technical problem can thus be formulated as how to implement, in a practical manner, the "straightforward utilization" of the assembly of Matti et al. in the initialization of quantum bits mentioned at the end of page 3 of the document. 
First, it would be obvious to a person skilled in the art that the energy spacing in a qubit would fall within the range specified in feature wherein the energy difference h hωo/(27) between two energy states of the quantum electric device is in the range of h(0.3-300 GHz). For example, in Geerlings K. et al., a preprint of the article cited in connection to the qubit initialization mentioned in Matti et al., discloses qubits corresponding to the feature above (see page 2: left column). 
It would also be obvious to the skilled person trying to solve the above problem to electrically connect the qubit to the NIS junction in such a way that the coherence of the qubit is not compromised and the reset time is at an appropriate level, e.g. in the microsecond scale as by Geerling, K. et al. (see figure 4). With such choices, the assembly would inherently fall within the broad range of p set forth in the limitation wherein RK is the von Klitzing constant, and p is the zero-temperature probability of a photon capture event in the course of a single-electron tunneling event which lies in the range of 0.00001-0.1.ii (see Box No. VIII).
Regarding claim 2, Matti et al. teach wherein the tunneling resistance RT of the at least one NIS tunnel junction is substantially in the range of 10 kQ - 100 Mg (table II).
Regarding claim 3, Matti et al. teach wherein the circuit assembly comprises two normal-metal-insulator-superconductor (NIS) tunnel junctions electrically coupled in series with respect to one another and to at least one superconductive lead, and the quantum electric device electrically coupled in between said two normal-metal-insulator-superconductor (NIS) tunnel junctions (Page 1, right column, the two junctions used for cooling are in a SINIS-like configuration, and it would be an obvious design option to place the qubit to be cooled between the junctions).
Regarding claim 4, Matti et al. teach wherein the circuit assembly comprises two normal-metal-insulator-superconductor (NIS) tunnel junctions electrically coupled in parallel with respect to one another between the quantum electric device and at least one superconductive lead (Page 1, right column, the two junctions used for cooling are in a SINIS-like configuration, and it would be an obvious design option to place the qubit to be cooled between the junctions).
Regarding claim 9, Matti et al. teach wherein the circuit assembly further comprises at least one lithographically manufactured resistor electrically coupled in series between the at least one normal-metal-insulator-superconductor (NIS) tunnel junction and the quantum electric device (The normal-metal island B in Mattie et al. is a lithographically manufactured resistor (figure 1 and page 4: right column), and it would be obvious to place the qubit to be cooled in series with such resistor).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matti et al. (“Observation of quantum-limited heat conduction over macroscopic distance”) in view of Geerlings, K. et al. (“Demonstrating a Driven Reset Protocol of a Superconducting Qubit”) and further in view of Gladchenko et al. (“Superposition of Inductive and Capacitive Coupling in Superconducting LC Resonators”).
Regarding claim 5, Matti et al. modified by Geerlings, K. et al. teach all of the limitations as discussed above.
Matti et al. modified by Geerlings, K. et al. do not explicitly disclose wherein the circuit assembly further comprises at least one lithographically manufactured interdigitated 2 MEl 35721456v.1capacitor electrically coupled in series between the at least one normal-metal-insulator- superconductor (NIS) tunnel junction and the quantum electric device.
A lithographically manufactured interdigitated or thin-film parallel-plate capacitor in series between the NIS junction and the qubit of Matti et al. are considered obvious design options for coupling qubits to be cooled (see, e.g., Gladchenko et al. for similar couplings).
Regarding claim 6, Matti et al. modified by Geerlings, K. et al. teach all of the limitations as discussed above.
Matti et al. modified by Geerlings, K. et al. do not explicitly disclose wherein the circuit assembly further comprises at least one lithographically manufactured thin-film parallel plate capacitor comprising at least one layer comprising two superconductive films separated by a dielectric layer, said thin-film parallel plate capacitor electrically coupled in series between the at least one normal-metal-insulator-superconductor (NIS) tunnel junction and the quantum electric device.

Regarding claim 7, Matti et al. modified by Geerlings, K. et al. and Gladchenko et al. teach wherein the circuit assembly further comprises at least one lithographically manufactured interdigitated capacitor electrically coupled in series between the at least one normal-metal-insulator- superconductor (NIS) tunnel junction and a ground (A capacitor in series between the NIS junction and a ground is also an obvious design option in view of Matti et al. (see, e.g., figure 1 of Gladchenko et al.).
Regarding claim 8, Matti et al. modified by Geerlings, K. et al. and Gladchenko et al. teach wherein the circuit assembly further comprises at least one lithographically manufactured thin-film parallel plate capacitor comprising at least one layer, said layer comprising two superconductive films separated by a dielectric layer, said thin-film parallel plate capacitor being electrically coupled in series between the at least one normal-metal-insulator-superconductor (NIS) tunnel junction and a ground (A capacitor in series between the NIS junction and a ground is also an obvious design option in view of Matti et al. (see, e.g., figure 1 of Gladchenko et al.).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matti et al. (“Observation of quantum-limited heat conduction over macroscopic distance”) in view of Geerlings, K. et al. (“Demonstrating a Driven Reset Protocol of a Superconducting Qubit”) and further in view of Mottonen et al. (US 2013/0281302).
Regarding claim 10, Matti et al. modified by Geerlings, K. et al. teach all of the limitations as discussed above.
Matti et al. modified by Geerlings, K. et al. do not explicitly disclose wherein the circuit assembly further comprises at least one coil comprising superconductive wires and electrically coupled in series between the at least one superconductive lead for supplying a drive voltage VQCR and the at least one normal-metal-insulator-superconductor (NIS) tunnel junction.
A superconductive coil in series between a voltage-supplying lead and one of the NIS junctions is also considered an obvious design option in view of Mattie et al. (see, e.g., figure 1 of Mottonen et al.).
Regarding claim 11, Matti et al. modified by Geerlings, K. et al. teach all of the limitations as discussed above.
Matti et al. modified by Geerlings, K. et al. do not explicitly disclose wherein the drive voltage VQCR is AC voltage.
Using an AC voltage as the drive voltage of a NIS junction is a well-known alternative in the art as shown in Fig. 1 of Mottonen et al.




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813